Citation Nr: 1124715	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  98-07 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar disability, claimed as secondary to a service-connected right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

5.  Entitlement to service connection for a lumbar disability, claimed as secondary to a service-connected right knee disability.

6.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee that declined to reopen the claim for service connection for PTSD, and reopened the claims for service connection for lumbar and knee disabilities and then continued to deny the claims on the merits.  Notwithstanding the RO's apparent decision to reopen these claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board are the threshold question of whether new and material evidence has been received, as set out on the title page.

In June 1998, the Veteran testified at a hearing before a local hearing officer; a transcript of this hearing is associated with the claims file.  In October 2006, the Board remanded the matters for additional notice.  The Board once again remanded this matter for further development in December 2009.  

The newly reopened claims of service connection for left knee and low back disorders as well as the newly reopened and expanded issue of service connection for a psychiatric disorder, to include PTSD, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD, low back, and left knee disorders in April 1995.  The Veteran was notified of this decision later that month and did not perfect his appeal.

2. Evidence submitted since the April 1995 rating determination, as it relates to the claims of service connection for PTSD, low back, and left knee disorders, bears directly or substantially upon the issues at hand, is not duplicative or cumulative, and must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1995 rating determination denying service connection for PTSD, low back, and left knee disorders became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence received since the April 1995 rating determination denying service connection for PTSD, low back, and left knee disorders is new and material, and the Veteran's claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issues of whether new and material evidence has been received to reopen the claims of service connection for PTSD, a left knee disorder, and a low back disorder, further assistance is not required to substantiate that element of the claim.


Reopening of the Claim

Final decisions will be reopened on receipt of new and material evidence.  38 U.S.C.A. § 5108.  As noted above, the RO denied service connection for PTSD, a left knee disorder, and a low back disorder in April 1995.  The Veteran did not file an appeal, and the April 1995 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

The Board presently will reopen the claims, and remand the appeal for clarifying VA examinations.  

As to the issues of whether new and material evidence has been submitted to reopen the claims of service connection, the Board notes that new regulations were placed into effect with respect to such determinations during the course of this appeal.  These regulations apply to claims filed subsequent to August 29, 2001.  As this claim was received prior to this time, it is governed by the laws and regulations addressed below.




When a claim to reopen is presented under section 5108, the Secretary must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with respect to a claim that has been denied, the claim will be reopened, and the claim decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

PTSD

As noted above, the RO denied service connection for PTSD in April 1995.  In denying service connection, the RO noted that the Veteran's service medical records were negative for complaints or treatment of a mental disorder.  The RO further indicated that the evidence of record did not establish that a psychosis was manifested to a compensable degree within one year of the Veteran's discharge from service.  The RO noted that the clinical diagnosis of PTSD had to be supported by findings shown on examination as well as reasonable evidence of stressful events in service involving direct personal experience of an event involving actual or threatened death or injury, or witnessing an event which involved such death, injury, or threat of either, to others.  The RO stated that although there was a clinical diagnosis of PTSD, there was no evidence of a stressor for an in service diagnosis of PTSD.  The RO indicated that service in a combat zone, in and of itself, was not sufficient to support a diagnosis of PTSD.  The RO noted that a stressor had to consist of an event during such service that was outside of the range of usual human experience and would be markedly distressing to almost anyone.  

Evidence received subsequent to the denial of service connection includes VA and private treatment records and statements and testimony from the Veteran as to experiences he encountered in Vietnam, which he alleges served as the basis for his PTSD.  

The regulations governing the grant of service connection for PTSD also changed during the course of this appeal.  Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV). Id. See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The  evidence received subsequent to the April 1995 rating denial includes numerous diagnoses of PTSD, with the PTSD diagnosis being related to the Veteran's experiences in Vietnam, to include being in a combat zone.  

The newly added evidence, being neither duplicative nor cumulative, in conjunction with the newly enacted legislation, bears directly and substantially upon the issue at hand, and is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened. 


Low Back and Left Leg/Knee

As noted above, the RO denied service connection for low back and left knee disorders in April 1995.  In denying service connection, the RO noted that reports from June 1993 through April 1994 from Grady Memorial Hospital showed that the Veteran was primarily treated for a left leg injury.  The Veteran sustained a tibial plateau fracture with open reduction internal fixation.  The RO observed that one report showed the Veteran injured his leg on June 2, 1993, when he fell off steps.  Another report showed that the Veteran fell off a wall landing awkwardly on the left leg.  The RO observed that the reports made no mention of the right leg-knee or any other chronic condition. At the time of an August 1994 VA examination, the Veteran claimed that he fell off a scaffold and broke his left leg.  

The RO also indicated that VA outpatient treatment records showed treatment for low back and left knee pain.  It noted that the Veteran underwent physical therapy for back problems.  It indicated that a May 1994 treatment record noted that the Veteran reported that his back had improved.  

At the time of its denial, the RO found that the evidence did not show that the fracture of the left leg and back condition were directly the result of the service-connected right knee condition.  It noted that the evidence showed that the Veteran injured his left leg as a result of falling off of a scaffold.  It further observed that the evidence also did not support that the Veteran's back condition was the direct result of his service-connected right knee disorder.  




Evidence received subsequent to the denial of service connection includes VA and private treatment records and statements and testimony from the Veteran.  

In a June 1997 VA examination report, it was indicated that that it was unlikely that the Veteran's back condition was aggravated by his knee condition.  In contrast, in an April 2003 VA examination, the examiner indicated that the left knee and back condition that were present were as likely as not secondary to the right knee condition.  The examiner stated that the Veteran's right knee was obviously in "bad shape" and appeared to be the inciting event with subsequent problems with the left knee and lumbar spine due to uneven distribution of the Veteran's weight throughout the years.  

Other records indicate left knee symptoms being related to the right knee and back problems related to both knees in both private and VA treatment records.  The Veteran's back complaints have also been related to his leg length discrepancy. 

The Veteran's private physician, H. Levy, M.D., has indicated that the Veteran's back pain is due to degenerative disc disease with a stenosis component causing the leg pain.  

In Allen v. Brown, 7 Vet. App. 439 (1995), it was held that service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. 

The evidence added to the record since the April 1995 determination directly addresses the issues on appeal.  The evidence added to the record demonstrates a possible relationship between the Veteran's service-connected right knee disorder and his left leg/knee disorder and low back disorder.  The previous denial was based upon the absence of any relationship between the right knee and left leg/knee disorder and low back disorder.  

The added evidence, being neither duplicative nor cumulative, bears directly and substantially upon the issue at hand, and is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received the claim of service connection for PTSD is reopened.

New and material evidence having been received the claim of service connection for left knee and low back disorders is reopened.


REMAND

As to PTSD, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders, including major depressive disorder and generalized anxiety disorder.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

In light of the amendment to VA regulations discussed above, a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  

As it relates to the left knee/leg and low back disorders, as noted above, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The Court has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because the Veteran filed his currently appealed claim prior to the date of the 38 C.F.R. § 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 that is most favorable to the Veteran should be applied in adjudicating the issue.

As it relates to the previous opinions expressed by the VA examiners in the 1997 and 2003 examination reports and their differing views, it does not appear that either VA examiner had the benefit of the claims folder when preparing their opinions.  Based upon the above, the Veteran should be afforded a VA examination by an orthopedic specialist with the examiner expressing an opinion as to the etiology of any current low back and left knee disorder and their relationship, if any, to the Veteran's service-connected right knee disorder.

The Veteran has also indicated that he is in receipt of Social Security disability benefits.  Evidence of record reveals that the Veteran has been awarded Social Security disability benefits.  Failure to obtain the Social Security Administration (SSA) decision and relevant supporting documents violates VA's duty to assist the Veteran with the development of his claims.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO/AMC must contact the SSA and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim.

3.  The RO/AMC will schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  



	b.  The examiner must respond to the inquiries:

(i)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, as it relates to the claim of service connection for PTSD, the VA examiner is asked to indicate whether: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

(ii)  Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

Complete detailed rationale should be provided for the opinion.


4.  The RO/AMC will schedule the Veteran for a VA examination by an orthopedic specialist to determine whether the Veteran currently has any low back or left knee disorder etiologically related to any current right knee disorder.  

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that the Veteran's service-connected right knee disorder caused or aggravated (permanently worsened) any current left knee or low back disorder?  

(ii)  A complete rationale for any opinion expressed must be provided.

5.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  As it relates to the now expanded issue of entitlement to an acquired psychiatric disorder, to include PTSD, if the determination remains unfavorable, the Supplemental Statement of the Case must contain 38 C.F.R. §§ 3.303, 3.307, and 3.309, as well as the new regulations concerning PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


